DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “adjacent rows of projections” in line 2, but it is not clear if this recitation is the same as, a subset of, or different from “rows of projections” of claim 1, line 5.  The relationship between these recitations should be made clear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9, 17-19, 20-23, and 25 of U.S. Patent No. 10,660,621 (the ‘621 patent)(previously cited) in view of U.S. Patent Application Publication No. 2008/0243031 (Seibel)(previously cited), U.S. Patent No. 1,098,222 (Brasefield)(previously cited), or WO 2013/116560 (Sethi)(previously cited).
The claimed invention requires a collection portion.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel). Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  Sethi teaches the use of hook features in rows that can ablate material upon insertion into and out of the body (FIGS. 10 A-10B of Sethi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 of Seibel, the ribs and grooves of Brasfield, or the hook features of Sethi as part of the collection portion since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Seibel, Brasefield, or Sethi discloses such a mechanism.
Claim 1 or 2 of the ‘621 patent as modified by Seibel, Brasefield, or Sethi includes all the features of claims 1-2 of the present invention.
Claim 5 of the ‘621 patent as modified by Seibel, Brasefield, or Sethi includes all the features of claim 3 of the present invention.
Claim 6 of the ‘621 patent as modified by Seibel, Brasefield, or Sethi includes all the features of claim 4 of the present invention.
Claim 7 of the ‘621 patent as modified by Seibel, Brasefield, or Sethi includes all the features of claim 5 of the present invention.
Claim 1 or 8 of the ‘621 patent as modified by Brasefield includes all the features of claim 6 of the present invention.
Claim 9 of the ‘621 patent includes all the features of claim 7 of the present invention.
Claims 1 or 2 of the ‘621 patent as modified by Sethi include all the features of claims 22-25 of the present invention.
Claim 17, 20, 21, 22, 23, or 25 of the ‘621 patent as modified by Seibel, Brasefield, or Sethi includes all the features of claims 11-13 and 16-21 of the present invention.
Claim 18 of the ‘621 patent as modified by Seibel, Brasefield, or Sethi includes all the features of claim 14 of the present invention.
Claim 19 of the ‘621 patent as modified by Seibel, Brasefield, or Sethi includes all the features of claim 15 of the present invention.

Claims 1-7 and 11-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-10, 12-14, 16-20, and 25-27 of copending Application No. 17/643299 (reference application)(previously cited) in view of Seibel, Brasefield, or Sethi.
The claimed invention requires a collection portion.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel). Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  Sethi teaches the use of hook features in rows that can ablate material upon insertion into and out of the body (FIGS. 10 A-10B of Sethi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 of Seibel, the ribs and grooves of Brasfield, or the hook features of Sethi as part of the collection portion since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Seibel, Brasefield, or Sethi discloses such a mechanism.  This is a provisional rejection.
Claim 1, 2, 3, 4, 18, 19, 20, 25, 26, or 27 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 1-2 of the present invention.
Claim 1, 2, 3, or 4 of the reference application as modified by Seibel includes all the features of claim 3-4 of the present invention.
Claim 1, 2, 3, or 4 of the reference application as modified Brasefield includes all the features of claims 5-7 of the present invention.
Claim 9 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 11-13 and 19 of the present invention.
Claim 10 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 14-15 of the present invention.
Claim 12 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 16 of the present invention.
Claim 13 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 17 of the present invention.
Claim 14 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 18 of the present invention.
Claim 16 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 20 of the present invention.
Claim 17 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 21 of the present invention.
Claim 1, 2, 3, or 4 of the reference application as modified by Sethi includes all the features of claims 22-25 of the present invention.

Claims 1-7 and 11-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 18-19, and 21-24 of copending Application No. 17/643320 (reference application)(previously cited) in view of Seibel, Brasefield, or Sethi.
The claimed invention requires a collection portion.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel). Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  Sethi teaches the use of hook features in rows that can ablate material upon insertion into and out of the body (FIGS. 10 A-10B of Sethi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 of Seibel, the ribs and grooves of Brasfield, or the hook features of Sethi as part of the collection portion since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Seibel, Brasefield, or Sethi discloses such a mechanism.
This is a provisional rejection.
Claim 1, 2, 3, 4, 5, 6, 7, or 8 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 1-2 of the present invention.
Claim 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 of the reference application as modified by Seibel includes all the features of claims 3-4 of the present invention.
Claim 1, 2, 3, 4, 5, 6, 7, 8, or 11 of the reference application as modified Brasefield includes all the features of claims 5-7 of the present invention.
Claim 18 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 11-13 and 19 of the present invention.
Claim 19 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 14-15 of the present invention.
Claim 21 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 13, 16, 18, and 20 of the present invention.
Claim 22 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 13, 17, 18, and 20 of the present invention.
Claim 23 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 19 of the present invention.
Claim 24 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 21 of the present invention.
Claim 1, 2, 3, 4, 5, 6, 7, 8, or 18 of the reference application as modified by Sethi includes all the features of claims 22-25 of the present invention.

Claims 1-7 and 11-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 13, 15-17, 19-20, 24-25, and 27-29 of copending Application No. 17/643329 (reference application)(previously cited) in view of Seibel, Brasefield, or Sethi.
The claimed invention requires a collection portion.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel). Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  Sethi teaches the use of hook features in rows that can ablate material upon insertion into and out of the body (FIGS. 10 A-10B of Sethi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 of Seibel, the ribs and grooves of Brasfield, or the hook features of Sethi as part of the collection portion since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Seibel, Brasefield, or Sethi discloses such a mechanism.
This is a provisional rejection.
Claim 1, 9, 13, 25, 27, 28, or 29 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 1 of the present invention.
Claim 6, 7, 13, or 27 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 2 and 11 of the present invention.
Claim 1, 9, 13, or 15 of the reference application as modified by Seibel includes all the features of claims 3-4 of the present invention.
Claim 1, 9, 13, 16, or 17 of the reference application as modified Brasefield includes all the features of claims 5-7 of the present invention.
Claim 13, 19, 20, 24, 27, 28, or 29 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 11-21 of the present invention.
Claim 13, 19, 20, 24, 25, 28, or 29 of the reference application as modified by Sethi includes all the features of claims 22-25 of the present invention.

Claims 1-7 and 11-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, and 13 of copending Application No. 16/405634 (reference application) in view of U.S. Patent Application Publication No. 2013/0267870 (Lonky)(previously cited), and further in view of Seibel, Brasefield, or Sethi. 
In the related field of sample collecting, Lonky discloses that collection can occur through swallowing the collection device attached to a catheter for sampling the esophagus (paragraphs 0075-0076 of Lonky). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed sampling device of the reference application for sampling the esophagus since it permits the sampling of tissues of the esophagus.  
The claimed invention requires a collection portion.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel). Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  Sethi teaches the use of hook features in rows that can ablate material upon insertion into and out of the body (FIGS. 10 A-10B of Sethi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 of Seibel, the ribs and grooves of Brasfield, or the hook features of Sethi as part of the collection portion since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Seibel, Brasefield, or Sethi discloses such a mechanism.
This is a provisional rejection.
Claim 1, 2, or 13 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claim 1-2 and 11-21 of the present invention.
Claim 4-5 of the reference application as modified by Seibel includes all the features of claims 3-4 of the present invention.
Claim 6 or 7 of the reference application as modified Brasefield includes all the features of claims 5-7 of the present invention.
Claim 1, 2, or 13 of the reference application as modified by Sethi includes all the features of claims 22-25 of the present invention.

Claims 1-7 and 11-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8-12, 14-15, 17-20, 25, and 27-30 of copending Application No. 17/643341 (reference application)(previously cited) in view of Seibel, Brasefield, or Sethi.
The claimed invention requires a collection portion.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel). Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  Sethi teaches the use of hook features in rows that can ablate material upon insertion into and out of the body (FIGS. 10 A-10B of Sethi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 of Seibel, the ribs and grooves of Brasfield, or the hook features of Sethi as part of the collection portion since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) a collection mechanism is required and Seibel, Brasefield, or Sethi discloses such a mechanism.
This is a provisional rejection.
Claim 1, 3, 6, 8, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20, 25, 27, 28, 29, or 30 of the reference application as modified by Seibel, Brasefield, or Sethi includes all the features of claims 1-2 and 11-21 of the present invention.
Claim 1, 3, 6, 8, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20, 25, 27, 28, 29, or 30  of the reference application as modified by Seibel includes all the features of claims 3-4 of the present invention.
Claim 1, 3, 6, 8, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20, 25, 27, 28, 29, or 30 of the reference application as modified Brasefield includes all the features of claims 5-7 of the present invention.
Claim 1, 3, 6, 8, 9, 10, 11, 12, 14, 15, 17, 18, 19, 20, 25, 27, 28, 29, or 30 of the reference application as modified by Sethi includes all the features of claims 22-25 of the present invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0267870 (Lonky)(previously cited) in view of U.S. Patent Application Publication No. 2008/0243031 (Seibel)(previously cited).
Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.
Lonky teaches the use of abrasive material 110 for capturing material.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 in rows on the surface of the balloon 250 of Lonky since they help abrade cells and/or it is a simple substation of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a device for collecting a biological sample in a patient, the device comprising a collection portion sized to be swallowed by the patient (paragraphs 0075-0076 of Lonky), the collection portion having a first axial end portion and a second axial end portion, the second axial end portion includes a first set of projections (the structures 230 of Seibel), the first set of projections being arranged in rows of projections (the row configuration suggested by FIG. 5B of Seibel), each of the rows of projections having projections that are spaced from one another (the row configuration suggested by FIG. 5B of Seibel).
With respect to claim 3, the combination teaches or suggests that the first set of projections have a V-shape (the structures 230 of Seibel).
With respect to claim 4, the combination teaches or suggests that the first set of projections have first and second sides extending from an intersection at an angle to each other, the first and second sides extending toward the first axial end portion from the intersection when the second axial end portion is in an expanded position (the structures 230 of Seibel).

Claims 1-4 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lonky, in view of U.S. Patent No. 3,664,328 (Moyle)(previously cited), and further in view of Seibel.
Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.
In the related field of inflatable sampling devices, Moyle teaches a sampling balloon that is attached to a catheter that can be carried inside its tube during insertion into and withdrawal from the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the balloon of Lonky so as to be inserted into its catheter during insertion and withdrawal so as to (1) protect the sample, (2) protect the sampling portion, and (3) prevent unnecessary abrasion to the patient.
Also, in the related field of inflatable sampling devices, Moyle teaches the use of an inflation bulb for inflating the inflation portion (the bulb of Moyle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inflation bulb of Moyle as the inflation device of Lonky since (1) an inflation source is required and Moyle teaches one such source and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Moyle teaches the use of the fibrous, flocculent material 14 for capturing material.  Seibel teaches the use of the structures 230 in rows on the surface to help abrade cells (paragraph 0062 and FIG. 5B of Seibel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structures 230 in rows on the surface of the balloon 12 of Moyle since they help abrade cells and/or it is a simple substation of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggests a device for collecting a biological sample in a patient, the device comprising
a collection portion sized to be swallowed by the patient (paragraphs 0075-0076 of Lonky), the collection portion having a first axial end portion (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), the second axial end portion includes a first set of projections (the structures 230 of Seibel), and
the first set of projections being arranged in rows of projections (the row configuration suggested by FIG. 5B of Seibel), 
each of the rows of projections having projections that are spaced from one another (the row configuration suggested by FIG. 5B of Seibel).
With respect to claim 2, the combination teaches or suggests that the second axial end portion includes a collapsed position and an expanded position, the second axial end portion being capable of moving in an axial direction relative to the first axial end portion when the second axial end portion moves between the collapsed position and the expanded position (compare FIGS. 1 and 2-3 of Moyle; col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 3, the combination teaches or suggests that the first set of projections have a V-shape (the structures 230 of Seibel).
With respect to claim 4, the combination teaches or suggests that the first set of projections have first and second sides extending from an intersection at an angle to each other, the first and second sides extending toward the first axial end portion from the intersection when the second axial end portion is in an expanded position (the structures 230 of Seibel).
With respect to claim 11, the combination teaches or suggests a method for collecting a biological sample from a collection site of a lumen of a patient, the method comprising: 
moving a collection portion of a device having a first axial end portion and a second axial end portion to the collection site in the lumen of the patient, including swallowing the collection portion, with the second axial end portion in a collapsed position extending axially into the first axial end portion (inserting the sample - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle), the second axial end portion including a first set of tissue collecting projections (the structures 230 of Seibel); 
axially moving the second axial end portion relative to the first axial end portion from the collapsed position into an expanded position to expose the first set of tissue collecting projections (inflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
collecting the biological sample with the first set of tissue collecting projections of the second axial end portion, when the second axial end portion is in the expanded position (collecting the specimen - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
collapsing the second axial end portion into the first axial end portion (deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); and 
withdrawing the device from the lumen of the patient (withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 12, the combination teaches or suggests that the first set of tissue collecting projections engage a surface of the collection site of the lumen of the patient to collect the biological sample (collecting the specimen using the structures 230 of Seibel - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 13, the combination teaches or suggests that the step of collapsing the second axial end portion into the first axial end portion includes cupping the collected biological sample with the first set of tissue collecting projections (deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 14, the combination teaches or suggests that the step of collecting the biological sample includes collecting cells (the specimen in paragraphs 0074-0075 and 0094-0095 of Lonky).
With respect to claim 15, the combination teaches or suggests that the step of collecting the biological sample includes collecting DNA and/or RNA (the specimen in paragraphs 0006, 0068, 0074-0075, 0094-0095, and 0129-0130 of Lonky).
With respect to claim 16, the combination teaches or suggests that the step of axially moving the second axial end portion from the collapsed position into the expanded position includes moving the second axial end portion from a concave shape to a convex shape (col. 1, line 65 to col. 2, line 34 of Moyle; FIGS. 1 and 2-3 of Moyle).
With respect to claim 17, the combination teaches or suggests that the step of collapsing the second axial end portion from the expanded position into the collapsed position includes moving the second axial end portion from a convex shape to a concave shape (col. 1, line 65 to col. 2, line 34 of Moyle; FIGS. 1 and 2-3 of Moyle).
With respect to claim 18, the combination teaches or suggests that the step of collapsing the second axial end portion from the expanded position into the collapsed position includes causing the first set of tissue collecting projections of the second axial end portion facing radially outwardly when the second axial end portion is in the expanded position to face radially inwardly when the second axial end portion is in the collapsed position (col. 1, line 65 to col. 2, line 34 of Moyle; FIGS. 1 and 2-3 of Moyle).
With respect to claim 19, the combination teaches or suggests that the lumen is an esophagus of the patient (paragraphs 0074-0075 of Lonky).
With respect to claim 20, the combination teaches or suggests that the step of withdrawing the device from the lumen of the patient includes preventing the second axial end portion of the collection portion from engaging the lumen at an area different from the collection site (the deflation of the balloon before withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 21, the combination teaches or suggests that the step of axially moving the second axial end portion from the collapsed position into the expanded position includes applying pressurized air to the second axial end portion and the step of axially moving the second axial end portion from the expanded position into the collapsed position includes applying a vacuum to the collection portion (the inflation and deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).

Claims 1-2, 5-7, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lonky in view of Moyle, and further in view of U.S. Patent No. 1,098,222 (Brasefield)(previously cited).
Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.
In the related field of inflatable sampling devices, Moyle teaches a sampling balloon that is attached to a catheter that can be carried inside its tube during insertion into and withdrawal from the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the balloon of Lonky so as to be inserted into its catheter during insertion and withdrawal so as to (1) protect the sample, (2) protect the sampling portion, and (3) prevent unnecessary abrasion to the patient.
Also, in the related field of inflatable sampling devices, Moyle teaches the use of an inflation bulb for inflating the inflation portion (the bulb of Moyle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inflation bulb of Moyle as the inflation device of Lonky since (1) an inflation source is required and Moyle teaches one such source and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Moyle teaches the use of the fibrous, flocculent material 14 for capturing material.  Brasefield teaches the use of longitudinal and circumferential corrugations (ribs and grooves) that can carry material upon insertion into and out of the body (page 2 of Brasefield).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ribs and grooves of Brasfield as the capturing mechanism since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) it has a sturdier structure.
With respect to claim 1, the combination teaches or suggests a device for collecting a biological sample in a patient, the device comprising
a collection portion sized to be swallowed by the patient (paragraphs 0075-0076 of Lonky), the collection portion having a first axial end portion (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), the second axial end portion includes a first set of projections (the longitudinal ribs 10 of Brasefield or the circumferential ribs 10 of Brasefield), and
the first set of projections being arranged in rows of projections (the row configuration of the longitudinal ribs 10 of Brasefield or the row configuration of the circumferential ribs 10 of Brasefield), 
each of the rows of projections having projections that are spaced from one another (the row configuration of the longitudinal ribs 10 of Brasefield or the row configuration of the circumferential ribs 10 of Brasefield).
With respect to claim 2, the combination teaches or suggests that the second axial end portion includes a collapsed position and an expanded position, the second axial end portion being capable of moving in an axial direction relative to the first axial end portion when the second axial end portion moves between the collapsed position and the expanded position (compare FIGS. 1 and 2-3 of Moyle; col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 5, the combination teaches or suggests that circumferentially extending ribs extend between adjacent rows of projections (two or more of the circumferential ribs 10 of Brasefield extending between adjacent longitudinal ribs 10 of Brasefield).
With respect to claim 6, the combination teaches or suggests that side walls of the projections of the first set of projections taper toward each other as the side walls extend radially outward from the collection portion (see FIGS. 5-7 of Brasefield for the taper aspect of the ribs 10).
With respect to claim 7, the combination teaches or suggests that the first set of projections includes at least one circumferentially extending rib (one or more of the circumferential ribs 10 of Brasefield).
With respect to claim 11, the combination teaches or suggests a method for collecting a biological sample from a collection site of a lumen of a patient, the method comprising: 
moving a collection portion of a device having a first axial end portion and a second axial end portion to the collection site in the lumen of the patient, including swallowing the collection portion, with the second axial end portion in a collapsed position extending axially into the first axial end portion (inserting the sample - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle), the second axial end portion including a first set of tissue collecting projections (the longitudinal ribs 10 of Brasefield or the circumferential ribs 10 of Brasefield); 
axially moving the second axial end portion relative to the first axial end portion from the collapsed position into an expanded position to expose the first set of tissue collecting projections (inflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
collecting the biological sample with the first set of tissue collecting projections of the second axial end portion, when the second axial end portion is in the expanded position (collecting the specimen - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
collapsing the second axial end portion into the first axial end portion (deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); and 
withdrawing the device from the lumen of the patient (withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 12, the combination teaches or suggests that the first set of tissue collecting projections engage a surface of the collection site of the lumen of the patient to collect the biological sample (collecting the specimen using the longitudinal ribs 10 of Brasefield or the circumferential ribs 10 of Brasefield - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 13, the combination teaches or suggests that the step of collapsing the second axial end portion into the first axial end portion includes cupping the collected biological sample with the first set of tissue collecting projections (deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 14, the combination teaches or suggests that the step of collecting the biological sample includes collecting cells (the specimen in paragraphs 0074-0075 and 0094-0095 of Lonky).
With respect to claim 15, the combination teaches or suggests that the step of collecting the biological sample includes collecting DNA and/or RNA (the specimen in paragraphs 0006, 0068, 0074-0075, 0094-0095, and 0129-0130 of Lonky).
With respect to claim 16, the combination teaches or suggests that the step of axially moving the second axial end portion from the collapsed position into the expanded position includes moving the second axial end portion from a concave shape to a convex shape (col. 1, line 65 to col. 2, line 34 of Moyle; FIGS. 1 and 2-3 of Moyle).
With respect to claim 17, the combination teaches or suggests that the step of collapsing the second axial end portion from the expanded position into the collapsed position includes moving the second axial end portion from a convex shape to a concave shape (col. 1, line 65 to col. 2, line 34 of Moyle; FIGS. 1 and 2-3 of Moyle).
With respect to claim 18, the combination teaches or suggests that the step of collapsing the second axial end portion from the expanded position into the collapsed position includes causing the first set of tissue collecting projections of the second axial end portion facing radially outwardly when the second axial end portion is in the expanded position to face radially inwardly when the second axial end portion is in the collapsed position (col. 1, line 65 to col. 2, line 34 of Moyle; FIGS. 1 and 2-3 of Moyle).
With respect to claim 19, the combination teaches or suggests that the lumen is an esophagus of the patient (paragraphs 0074-0075 of Lonky).
With respect to claim 20, the combination teaches or suggests that the step of withdrawing the device from the lumen of the patient includes preventing the second axial end portion of the collection portion from engaging the lumen at an area different from the collection site (the deflation of the balloon before withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 21, the combination teaches or suggests that the step of axially moving the second axial end portion from the collapsed position into the expanded position includes applying pressurized air to the second axial end portion and the step of axially moving the second axial end portion from the expanded position into the collapsed position includes applying a vacuum to the collection portion (the inflation and deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).

Claims 1-2 and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lonky, in view of Moyle, and further in view of WO 2013/116560 (Sethi)(previously cited).
Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.
In the related field of inflatable sampling devices, Moyle teaches a sampling balloon that is attached to a catheter that can be carried inside its tube during insertion into and withdrawal from the patient.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the balloon of Lonky so as to be inserted into its catheter during insertion and withdrawal so as to (1) protect the sample, (2) protect the sampling portion, and (3) prevent unnecessary abrasion to the patient.
Also, in the related field of inflatable sampling devices, Moyle teaches the use of an inflation bulb for inflating the inflation portion (the bulb of Moyle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inflation bulb of Moyle as the inflation device of Lonky since (1) an inflation source is required and Moyle teaches one such source and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Moyle teaches the use of the fibrous, flocculent material 14 for capturing material.  Sethi teaches the use of hook features in rows that can ablate material upon insertion into and out of the body (FIGS. 10 A-10B of Sethi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hook features of Sethi in rows as the capturing mechanism since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) it has a sturdier structure.
With respect to claim 1, the combination teaches or suggests a device for collecting a biological sample in a patient, the device comprising
a collection portion sized to be swallowed by the patient (paragraphs 0075-0076 of Lonky), the collection portion having a first axial end portion (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle), the second axial end portion includes a first set of projections (the hook features of Sethi), and
the first set of projections being arranged in rows of projections (the row configuration of the hook features of Sethi), 
each of the rows of projections having projections that are spaced from one another (the row configuration of the hook features of Sethi).
With respect to claim 2, the combination teaches or suggests that the second axial end portion includes a collapsed position and an expanded position, the second axial end portion being capable of moving in an axial direction relative to the first axial end portion when the second axial end portion moves between the collapsed position and the expanded position (compare FIGS. 1 and 2-3 of Moyle; col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 11, the combination teaches or suggests a method for collecting a biological sample from a collection site of a lumen of a patient, the method comprising: 
moving a collection portion of a device having a first axial end portion and a second axial end portion to the collection site in the lumen of the patient, including swallowing the collection portion, with the second axial end portion in a collapsed position extending axially into the first axial end portion (inserting the sample - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle), the second axial end portion including a first set of tissue collecting projections (the hook features of Sethi); 
axially moving the second axial end portion relative to the first axial end portion from the collapsed position into an expanded position to expose the first set of tissue collecting projections (inflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
collecting the biological sample with the first set of tissue collecting projections of the second axial end portion, when the second axial end portion is in the expanded position (collecting the specimen - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); 
collapsing the second axial end portion into the first axial end portion (deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle); and 
withdrawing the device from the lumen of the patient (withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 12, the combination teaches or suggests that the first set of tissue collecting projections engage a surface of the collection site of the lumen of the patient to collect the biological sample (collecting the specimen using the hook features of Sethi - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 13, the combination teaches or suggests that the step of collapsing the second axial end portion into the first axial end portion includes cupping the collected biological sample with the first set of tissue collecting projections (deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 14, the combination teaches or suggests that the step of collecting the biological sample includes collecting cells (the specimen in paragraphs 0074-0075 and 0094-0095 of Lonky).
With respect to claim 15, the combination teaches or suggests that the step of collecting the biological sample includes collecting DNA and/or RNA (the specimen in paragraphs 0006, 0068, 0074-0075, 0094-0095, and 0129-0130 of Lonky).
With respect to claim 16, the combination teaches or suggests that the step of axially moving the second axial end portion from the collapsed position into the expanded position includes moving the second axial end portion from a concave shape to a convex shape (col. 1, line 65 to col. 2, line 34 of Moyle; FIGS. 1 and 2-3 of Moyle).
With respect to claim 17, the combination teaches or suggests that the step of collapsing the second axial end portion from the expanded position into the collapsed position includes moving the second axial end portion from a convex shape to a concave shape (col. 1, line 65 to col. 2, line 34 of Moyle; FIGS. 1 and 2-3 of Moyle).
With respect to claim 18, the combination teaches or suggests that the step of collapsing the second axial end portion from the expanded position into the collapsed position includes causing the first set of tissue collecting projections of the second axial end portion facing radially outwardly when the second axial end portion is in the expanded position to face radially inwardly when the second axial end portion is in the collapsed position (col. 1, line 65 to col. 2, line 34 of Moyle; FIGS. 1 and 2-3 of Moyle).
With respect to claim 19, the combination teaches or suggests that the lumen is an esophagus of the patient (paragraphs 0074-0075 of Lonky).
With respect to claim 20, the combination teaches or suggests that the step of withdrawing the device from the lumen of the patient includes preventing the second axial end portion of the collection portion from engaging the lumen at an area different from the collection site (the deflation of the balloon before withdrawing - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 21, the combination teaches or suggests that the step of axially moving the second axial end portion from the collapsed position into the expanded position includes applying pressurized air to the second axial end portion and the step of axially moving the second axial end portion from the expanded position into the collapsed position includes applying a vacuum to the collection portion (the inflation and deflation of the balloon - paragraphs 0094-0095 of Lonky and col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 22, the combination teaches or suggests a sample collection device for collecting a sample in a patient, the device comprising
a collection portion having a first axial end portion (the portion of the catheter 125 of Lonky that receives the balloon 12 of Moyle) and a second axial end portion (the balloon 12 of Moyle); 
wherein the second axial end portion includes a first set of projections and a second set of projections (the left facing and right facing hook features of Sethi), 
the first set of projections and the second set of projections having different shapes (the left facing hook features are different shaped from the right hook facing features of Sethi); and 
wherein the collection portion is configured to be swallowed by the patient (paragraphs 0075-0076 of Lonky).
With respect to claim 23, the combination teaches or suggests that the second axial end portion includes a collapsed position and an expanded position, the second axial end portion being capable of moving in an axial direction relative to the first axial end portion when the second axial end portion moves between the collapsed position and the expanded position (compare FIGS. 1 and 2-3 of Moyle; col. 1, line 65 to col. 2, line 34 of Moyle).
With respect to claim 24, the combination teaches or suggests that the first set of projections are axially aligned at a first axial location on the second axial end portion and the second set of projections are axially aligned at a second axial location on the second axial end portion (the axial locations of the left facing hook features and the axial locations of the right facing hook features of Sethi).
With respect to claim 25, the combination teaches or suggests that the second set of projections is a plurality of sets of projections and each respective set of projections are axially aligned at different axial locations on the second axial end portion (the axial locations of the right facing hook features of Sethi).

Response to Arguments
The Applicant’s arguments filed 6/17/2022 have been fully considered.
Claim objections
 In view of the claim objections filed on 6/17/2022, the claim objections are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 5 is still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since it is not clear if “adjacent rows of projections” of claim 5,  line 2 is the same as, a subset of, or different from “rows of projections” of claim 1, line 5.
Double patenting rejections
 The Applicant did not address the double patenting rejections by amendment, arguments, or terminal disclaimer.  The rejections are maintained since the Examiner cannot find a reason to withdraw them.
Prior art rejections
On page 11 of the Response filed on 6/17/2022, the Applicant asserts:

    PNG
    media_image1.png
    408
    768
    media_image1.png
    Greyscale

These arguments are not persuasive.  Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.
For example, paragraph 0075 of Lonky provides:
[0075] In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy of epithelial tissue from the esophagus, bowel, anus, oropharynx, bladder, ureter, bronchial tree, joint space, synovial cavity, blood vessel lumen, cardiac chamber surface, mediastinal cavity structures, spinal canal, cerebral ventricles, cheek, gum, palate, sinuses, larynx, oropharyngeal structure, buccal biopsy and skin biopsy including the ear canal. In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy sample of epithelial tissue in areas where underlying bone or cartilage provides resistance. In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy sample of soft tissue where tensioning muscle can be used to provide resistance. In various embodiments of the invention, the abrasive material applied to a head can be used to obtain a biopsy of epithelial tissue from any body surfaces and cavity. FIG. 12A shows a micrograph of tissue collected from the ear of the inventor using Kylon applied to a 5/16’’ slightly domed (convex) facet head, where the head was inserted into the ear on the bony area near the ear canal and rotated five (5) times clockwise and anticlockwise while applying moderate pressure (similar to the dentist approved pressure used to brush teeth) with an embodiment of the invention FIG. 12B is an artist’s drawing of the micrograph of tissue shown in FIG. 12A. 

[0076] In an embodiment of the invention, a gastrointestinal biopsy, a bladder biopsy, or any other epithelial lined body cavity that has a lumen can be biopsied either using a free standing unit placed in body cavity in advance or a unit passed through a trochar or port on an endoscope. In an embodiment of the invention, the head can be made of or can contain material that is opaque to x-ray, fluorescence, magnetic waves, sound waves or ultrasound analysis to allow the biopsy head to be x-ray or ultrasound, fluorescence, Magnetic Resonance Imaging (MRI) or x-ray guided. In an embodiment of the invention, the level of esophagus can be visualized through a catheter, after the throat is numbed, while monitoring the position of the head to the appropriate level using an appropriate monitoring technique and the opaque marker. For example, a gas (e.g., air, carbon dioxide, or nitrogen) or fluid inflating a balloon can be observed as an echo lucent (permitting the passage of ultrasonic waves without echoes) patch under ultrasound analysis. In contrast, clear fluid and air are both sonolucent allowing the passage of ultrasound waves without reflecting them back to their source. Once the abrasive material containing head is positioned at the appropriate location, then the balloon can be inflated to bring the abrasive material into contact with the biopsy the area. This allows a four quadrant or a complete circumferential ring shaped biopsy to be taken simultaneously.
The above paragraphs clearly indicate an application in the esophagus which means that Lonky teaches that the sampling portion is designed to be swallowed.1  The argument related to Seibel is not persuasive since Lonky does not have the deficiency alleged by the Applicant.
On pages 11-12 of the Response filed on 6/17/2022, the Applicant asserts:

    PNG
    media_image2.png
    101
    776
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    234
    770
    media_image3.png
    Greyscale

These arguments are not persuasive.  Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.  For example, paragraphs 0075-0076 of Lonky (provided above) clearly indicate an application in the esophagus which means that Lonky teaches that the sampling portion is designed to be swallowed.2  The argument related to Moyle and Seibel is not persuasive since Lonky does not have the deficiency alleged by the Applicant.
On page 12 of the Response filed on 6/17/2022, the Applicant asserts:

    PNG
    media_image4.png
    438
    771
    media_image4.png
    Greyscale

These arguments are not persuasive.  Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.  For example, paragraphs 0075-0076 of Lonky (provided above) clearly indicate an application in the esophagus which means that Lonky teaches that the sampling portion is designed to be swallowed.3  The argument related to Moyle and Brasefield is not persuasive since Lonky does not have the deficiency alleged by the Applicant.
On page 13 of the Response filed on 6/17/2022, the Applicant asserts:

    PNG
    media_image5.png
    504
    780
    media_image5.png
    Greyscale

These arguments are not persuasive.  Lonky teaches a device for collecting a biological sample in a patient, the device comprising a collection portion sized and shaped to be swallowed by the patient (the balloon 120 or expandable material 250 of Lonky, paragraphs 0075-0076 of Lonky), the collection portion having abrasive material 110 and a support member (the catheter 125 of Lonky) fluidly connected to the collection portion, the support member being generally tubular having a lumen (the lumen 130 of Lonky) extending therethrough for conducting a fluid to the collection portion.  For example, paragraphs 0075-0076 of Lonky (provided above) clearly indicate an application in the esophagus which means that Lonky teaches that the sampling portion is designed to be swallowed.4  The argument related to Moyle and Sethi is not persuasive since Lonky does not have the deficiency alleged by the Applicant.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also paragraph 0077 of Lonky: “The operator can mark the distance from the oral cavity entrance to the lesion biopsy site (depth of insertion).”
        2 See also paragraph 0077 of Lonky: “The operator can mark the distance from the oral cavity entrance to the lesion biopsy site (depth of insertion).”
        3 See also paragraph 0077 of Lonky: “The operator can mark the distance from the oral cavity entrance to the lesion biopsy site (depth of insertion).”
        4 See also paragraph 0077 of Lonky: “The operator can mark the distance from the oral cavity entrance to the lesion biopsy site (depth of insertion).”